Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (US2013/0072998, hereinafter, Su) in view of Torgerson et al US2017/0080232.

Regarding claims 1 and 12-13, Su discloses a medical device system (10) comprising: an electrical stimulation generator (52) configured to deliver electrical stimulation to a sacral nerve site of a patient (14)[fig.1-3]; and processing circuitry (50 in fig.3) configured to: determine a evoked threshold motor responses from electrical stimulation delivered to a sacral nerve of a patient ([0030,0035]), and receiving sensor data from a sensor (22 fig.3)[0067-0068]; and control the electrical stimulation generator to initiate, based on the received sensor data, delivery of electrical stimulation configured to treat a patient condition to the sacral nerve having a pulse width, wherein the delivered electrical stimulation is configured to inhibit contraction of at least of one a bladder (12 in fig.1-2;[0100-0103,0114,0117,0119,0121-0122]).
Su failed to determine a chronaxie. However, Torgerson (fig.7-8; [0098-00102]). Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Su to determine a chronaxie in view of Torgerson in order to maintain a stimulation intensity which will allow for a substantially uniform perceived intensity while also creating a variety of sensation based on the modulation of the pulse width[0098, of Torgerson].





Regarding claims 2 and 14, Su discloses wherein the sensor data comprises first sensor data, and wherein the processor is configured to: receive second sensor data from the sensor; and control the electrical stimulation generator to suspend, based on the received second sensor data, the delivery of the electrical stimulation therapy ([0090,0159,0170]).
Regarding claims 3 and 15, Su discloses wherein the second sensor data is indicative of the patient attempting to voluntarily void the at least one of the bladder or the bowel of the patient([0040,0048,0087,0090]).
Regarding claims 4 and 16, Su discloses wherein the sensor data indicates an increase in a probability of an involuntary voiding of the at least one of the bladder or the bowel of the patient([0040,0048,0073,0083,0090]).
Regarding claims 5 and 17, Su discloses wherein the sensor includes one or more electrodes (19B,21B in fig.1-2) configured to sense afferent nerve signals, and wherein the sensor data includes the sensed afferent nerve signals([0082]).
Regarding claims 6 and 18, Su discloses wherein the sensor includes one or more electrodes (29A-29D in fig.1-2) configured to sense pudendal nerve signals, and wherein the sensor data includes the sensed pudendal nerve signals([0053]). 
Regarding claims 7 and  19, Su discloses wherein the sensor includes one or more electrodes configured to sense electromyography (EMG) signals of a urinary sphincter([0067,0078,0082]) of the patient, and wherein the sensor data includes the EMG signals([0035-0036,0050]).
 	Regarding claims  8 and 20, Su discloses wherein the sensor data includes data indicative of a pressure of the at least one of the bladder ([0067,0082]).
Regarding claim 9,Su discloses wherein the sensor is configured to generate a signal that is indicative of at least one of patient activity level or patient posture state, wherein the sensor data includes the signal indicative of the at least one of the patient activity level or the patient posture state([0050,0078,0084]).
Regarding claim 10, Su discloses wherein the received sensor data is indicative of a fill level of the bladder (12 in fig.1-2), the method further comprising determining the fill level of the bladder (12 in fig.1-2) of the patient is above a threshold based on the received sensor data, wherein initiating, based on the received sensor data, the delivery of the electrical stimulation comprises initiating, based on the determination that the fill level of the bladder (12 in fig.1-2) of the patient is above the threshold, the delivery of the electrical stimulation ([0029,0033,0034-0037]).
Regarding claim 11, Su discloses detecting a voiding of the at least one of the bladder or the bowel of the patient based on the received sensor data, wherein initiating, based on the received sensor data, the delivery of the electrical stimulation comprises initiating, based on the detection of the voiding, the delivery of the electrical stimulation ([0052,0060-0061]).
Regarding claim 21, the sensor (22 in fig.1-2)([0053]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stone et al US2009/0270947 discloses configuring stimulation therapy using stimulation intensity [title].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/RD/
Examiner
Art Unit 3792